Citation Nr: 0721639	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-21 649	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1946, and he died in March 2000.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the benefits sought on appeal.  
(During the course of this appeal, the appellant relocated to 
Alabama and this case was transferred to the RO in 
Montgomery, Alabama.)


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the appellant testified at a 
hearing before the BVA at the RO in December 2006.  
Unfortunately, due to an equipment malfunction a transcript 
of testimony presented at that hearing could not be obtained.  
In May 2007, the Board informed the appellant of this 
situation and offered her an opportunity to appear at another 
BVA hearing.  In her May 2007 response, the appellant 
indicated that she wished to again testify before a Veterans 
Law Judge at a hearing held at the Montgomery, Alabama, RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the appellant will be notified when further action on her 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

